AO 91 (Rev. 11111) Criminal Complaint



                                        UNITED STATES DISTRICT COURT
                                                               for the
                                                   Middle District of Tennessee

                  United States of America                        )
                                v.                                )
                        Shelby Ligons
                                                                  )         Case No.     20-mj-1082
                                                                  )
                                                                  )
                                                                  )
                                                                  )
                          Defendant(s)


                                               CRIMINAL COMPLAINT
          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                  May 30, 2020                   in the county of             Davidson            in the
        Middle         District of         Tennessee         , the defendant(s) violated:

            Code Section                                                      Offense Description
18 U.S.C. § 844(i)                            Malicious Destruction   of   Property Using Fire and Explosives




          This criminal complaint is based on these facts:




          ~ Continued on the attached sheet.



                                                                                              Complainant's signature

                                                                                    Christopher Potts, Special Agent, FBI
                                                                                              Printed name and title

Sworn to me remotely by telephone, in compliance with
Fed. R. Crim. P. 4.1.

Date:             08/03/2020
                                                                                                Judge's signature

City and state:        Nashville, Tennessee                                       Barbara D. Holmes, U.S. Magistrate Judge
                                                                                              Printed name and title




             Case 3:20-mj-01082 Document 3 Filed 08/03/20 Page 1 of 1 PageID #: 4
